Citation Nr: 1229169	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-09 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of bilateral thigh contusions, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, and if so, whether service connection is warranted. 

3.  Entitlement to service connection for adenocarcinoma of the liver.

4.  Entitlement to service connection for a lower back disorder.

5.  Entitlement to service connection for a left and/or right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in relevant part denied the claims identified on the title page.

In February 2011, the Veteran testified before a Decision Review Officer at the RO, and in October 2011 he testified before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are of record. 

In October 2011, after the issuance of the supplemental statement of the case (SSOC) in February 2011, the Veteran submitted additional evidence in support of his claim, along with a waiver of RO consideration.  Additionally, in February 2012 the Veteran submitted an additional statement, but as this statement is redundant of the evidence presented in his VA treatment records and the evidence submitted in October 2011, remand for the issuance of an additional SSOC is not required.  See 38 C.F.R. § 19.9, 20.1304(c). 

The issues of entitlement to service connection for a right knee disorder, lower back disorder, and left and/or right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claims for entitlement to service connection for a disorder of the upper leg muscles and a right knee disorder were denied by an unappealed December 2003 rating decision.  

2.  The evidence received since the December 2003 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claims for residuals of bilateral thigh contusions and a right knee disorder. 

3.  The Veteran does not have any residual disease or injury related to his bilateral thigh contusions in service such that no present disability is shown.

4.  The Veteran's adenocarcinoma of the liver was not manifested during active service or until many years thereafter, nor is the currently diagnosed adenocarcinoma otherwise causally related to such service. 


CONCLUSIONS OF LAW

1.  The December 2003 rating decision denying the Veteran's claim of entitlement to service connection for a disorder of the upper leg muscles and a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2011); 
38 C.F.R. § 20.1103 (2011).

2.  As evidence received since the December 2003 rating decision is new and material, the claims of entitlement to service connection for a disorder of the upper leg muscles, now claimed as residuals of bilateral thigh contusions, and service connection for a right knee disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to service connection for residuals of bilateral thigh contusions are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for entitlement to service connection for adenocarcinoma of the liver are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this decision, the Board reopens the Veteran's claim for service connection for a right knee disorder and remands it for further development.  The claims for service connection for a lower back disorder and a left and/or right shoulder disorder are also remanded for further development.  Thus, discussion of VA's duties to notify and assist is not necessary with regard to those issues; the following discussion is limited to the Veteran's claims for service connection for residuals of bilateral thigh contusions, reopened in the decision below, and service connection for adenocarcinoma of the liver.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated March 2009 and July 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding that notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be provided).

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  Id.  Here, the RO has obtained the Veteran's relevant records, including his service treatment records, VA treatment records, and private treatment records.  The Veteran stated that he began receiving medical treatment from the VA in June 1997, but records prior to June 1998 could not be located by the custodian; the Veteran was duly notified by letter dated December 2008.  38 C.F.R. § 3.159(c); see also 38 U.S.C.A. §  5103A(b), (c).  The Veteran has not identified any additional relevant records that he wishes VA to obtain, and the Board has no reason to believe that there are any additional records that have any bearing on any theory of entitlement claimed by the Veteran or raised by the evidence of record.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (holding that relevant records for the purpose of § 5103A are those records that have a reasonable possibility of helping to substantiate the Veteran's claim); see also Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

No VA examination is necessary to satisfy the duty to assist in this case.  Under 
38 U.S.C.A. § 5103A(d)(2), VA is required to obtain a medical examination or opinion when such is necessary to make a decision on a claim.  See also 38 C.F.R. 
§ 3.159(c)(4).  VA will find that an examination is necessary to make a decision on the claim where the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or within an applicable presumptive period, (3) an indication that the disability or persistent recurring symptoms of the disability may be associated with the Veteran's service or with another service-connected disability, and (4) insufficient competent medical evidence for the Secretary to make a decision on the claim.  Id.; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); Wells v. Principi, 329 F.3d 1381, 1384 (holding that the Veteran must show some causal connection between his disability and military service; evidence showing only a disability is not enough).  VA is not required to obtain a medical examination or medical opinion where no reasonable possibility exists that such assistance would aid in substantiating the claim; this includes claims that are inherently incredible or lack merit.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Wood v. Peake, 520 F.3d 1345, 1347-48.  

As discussed further below, competent evidence of record does not show a current bilateral thigh disability or recurrent symptoms of a current bilateral thigh disability or any indication that the Veteran's diagnosed adenocarcinoma of the liver may be associated with his military service.  There is no indication of an etiological relationship between any disease or injury in service and adenocarcinoma, any adenocarcinoma of the liver in service, or continuous symptoms following treatment for any related disorder of the liver in service.  There is also no competent evidence suggesting that the currently diagnosed adenocarcinoma of the liver might be related to another disability that may be service-connected.  Therefore, as there is no competent evidence of a current bilateral thigh disability or recurrent symptoms of a bilateral thigh disability, nor any indication that the Veteran's adenocarcinoma may be associated with his service, the Board finds that VA is not obligated to obtain a medical opinion in this case.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); McLendon, 20 Vet. App. at 81; see also 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2011 hearing, the VLJ specifically clarified the issues on appeal.  See October 2011 Board hearing transcript, p. 2.  Additionally, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the October 2011 Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran and his representative, through testimony, argument and questions, demonstrated actual knowledge of the elements necessary to substantiate each claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board will proceed to adjudicate the claims based on the current record.

In a February 2012 statement, the Veteran asserted that his representative "showed little if any concern in representation" at his October 2011 hearing.  He also alleges that he requested a meeting with his representative prior to the hearing, and that this meeting never took place.  Under 38 C.F.R. § 20.904, VA will concede that a denial of due process has occurred where the Veteran was denied his right to representation through action or inaction of the Board of Veteran's Appeals.  See also 38 C.F.R. § 20.600.  

Review of the transcript from the October 2011 hearing shows that the Veteran's representative thoroughly presented the evidence and arguments in support of each of the Veteran's claims, including the nature of the disabilities claimed, the injuries or diseases in service that gave rise to the Veteran's claimed disabilities, and the relationship between the in-service injuries or diseases and the Veteran's claimed disabilities.  See October 2011 hearing transcript.  The October 2011 hearing transcript shows that the undersigned Veterans Law Judge specifically thanked the Veteran's representative for her "meticulous preparation of this case."  Therefore, as the Veteran's representative fully presented the Veteran's claims, including the theory of entitlement and supporting facts for each claim, the Board finds that the Veteran was more than adequately represented at his October 2011 hearing such that the Veteran was not denied due process.  Furthermore, as all claims on appeal are remanded, there is no prejudice to the Veteran in proceeding with this appeal.  

II.  New and Material Evidence

In a December 2003 rating decision, the RO denied entitlement to service connection for a right knee disorder, on the basis that the condition neither occurred in nor was caused by service, and denied entitlement to service connection for a muscle disorder in the upper legs and calves, on the basis that no permanent residual of the Veteran's in-service muscle ache or chronic disability was shown.  As there was no timely appeal, the RO's December 2003 denial of service connection is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A prior unappealed final decision may be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must consider whether the new evidence could reasonably result in substantiation of the claim if VA fulfilled its duty to assist the Veteran with the development of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

Evidence submitted in support of the Veteran's current claim to reopen includes the testimony given at the Veteran's October 2011 hearing.  This evidence is new, as it has not been previously submitted, and also material, as it tends to show that the Veteran may have suffered injuries during a fall on a stairwell in service that occurred while he was trying to break up a fight.  As the additional evidence is both new and material, the claims for a service connection for a right knee disorder and a muscle disorder in the upper legs, now claimed as residuals of bilateral thigh contusions, are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Entitlement to Service Connection

Applicable Laws and Regulations
 
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The nexus requirement for continuity of symptomatology is not equivalent to the nexus requirement for service connection, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  However, as any present disability is not necessarily related to any continuous symptomatology, competent lay or medical evidence must show a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  

Subsequent manifestations of a chronic disease may also be service connected where a chronic disease in service is shown under 38 C.F.R. § 3.303(b), or when a chronic disease listed under 38 C.F.R. § 3.309(a) became manifest to a degree of 10 percent disabling or more within a year from separation from service, or the applicable presumptive period.  38 C.F.R. § 3.307.  38 U.S.C.A. §§ 1101, 1112, 1113.  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  A lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Evidence and Analysis

Residuals of Bilateral Thigh Contusions

The Veteran asserts he has residuals of bilateral thigh contusions resulting from an injury in service that occurred when he tried to break up a fight on a stairwell.  See February 2011 DRO hearing transcript, October 2011 Statement of Accredited Representative in Appealed Case, October 2011 Board hearing transcript.  His service treatment records show that he complained of a muscle ache or strained muscles of the thighs in August 1977, and, the following day, continued to complain of bilateral thigh pain that he related to a blow to the quadriceps he sustained when attempting to break up a fight four nights prior.  There was no bruising and the Veteran had full range of motion of the right leg with pain on ambulation and beyond flexion to 110 degrees.  There was also possible mild swelling of the right leg.  The left leg was tender with full range of motion.  The impression listed is moderate quadriceps contusion, and treatment with heat and exercise was recommended.  No injury was noted on the separation examination report as the Veteran's separation examination was completed in July 1977, prior to the date of the injury.  As such, the lack of any notation of a thigh condition on the separation examination report is not relevant to the Veteran's claim.

Although the evidence establishes treatment for in-service injury to the bilateral thighs, there is no competent evidence showing the existence of a current bilateral thigh disability within the appellate period.  The Board acknowledges that the Veteran alleged that he has "problems with my...thighs" in a March 2009 statement and September 2009 statement, but he provided no further detail.  In his February 2010 formal appeal, he asserted that  that his bilateral thigh contusions were noted in his service records, he was rushed back to his regular duties following that injury even though his commanding officer allegedly noticed a difference in his gait and posture, and he was improperly discharged for reasons not related to his medical condition.  Conversely, at his October 2011 hearing, the Veteran initially testified that he had thigh pain after service, but, upon request for clarification, he explained that he did not really feel thigh pain or feel like there was really anything wrong with his thighs.  He did relate that he was told that he suffered contusions in service.  

In considering the Veteran's contentions that he suffered from thigh pain at separation from service, it is recognized that he is competent to establish the existence of observable symptomatology.  See Barr, 21 Vet. App. at 307-08; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Specifically, a layperson may be competent to identify certain medical conditions, such as a broken leg, and to testify to observable symptoms.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007).  However, in order for a claim for service connection to be sustained, there must be competent evidence showing the existence of a current disability at the time of the claim of during the pendency of the claim.  Shedden, 381 F.3d at 1166-67; see also Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).
  
Here, neither the lay nor medical evidence establishes the existence of a bilateral thigh disorder at any time during the pendency of the claim.  Although the Veteran alleged the existence of nonspecific bilateral thigh "problems" in statements submitted in support of his claim, these statements do not describe his observable symptoms and do not attempt to identify any current disorder.  As such, they do not constitute competent lay evidence of a current disability.  Furthermore, any claim of thigh problems during the pendency of the claim is outweighed by the Veteran's hearing testimony regarding the lack of any current symptomatology relating to the bilateral thighs.  Lastly, the medical evidence of record does not in any way indicate the existence of a current bilateral thigh disorder.

As the competent lay and medical evidence fails to demonstrate the existence of a current bilateral thigh disorder, a valid claim of service connection does not exist as the evidence does not show the existence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but as the preponderance of the evidence shows that the Veteran's does not have a present disability related to his in-service bilateral thigh contusions, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  For this reason, the elements for service connection for residuals of a bilateral thigh contusion have not been met, and this claim must be denied. 

Adenocarcinoma

The Veteran contends that he currently suffers from adenocarcinoma of the liver that is related to symptoms of abdominal pain he experienced in service, or, in the alternative, exposure to carcinogenic substances during his five months of active military service.  See February 2011 DRO hearing transcript; October 2011 Statement of Representative in Appealed Case; October 2011 Board hearing transcript.

The Veteran is currently diagnosed with adenocarcinoma of the liver, which has subsequently grown to include the lungs and lumbar spine.  A May 2009 VA oncology consultation report notes that moderately differentiated adenocarcinoma of the liver was diagnosed by biopsy after an magnetic resonance imaging (MRI) report showed an irregular subcapsular lesion in the periphery of right upper lobe of liver.  A July 2009 oncology report shows a diagnosis of adenocarcinoma of unknown primary.  Records from August 2009 show that the Veteran was undergoing radiation therapy for adenocarcinoma of the liver, and, subsequently, an October 2009 VA oncology clinic re-evaluation shows a diagnosis of adenocarcinoma of the liver that could be primary cholangiocarcinoma or pancreatic, with a distant possibility of adenocarcinoma from the kidney.  Lung primary was noted to be unlikely and prostate primary was ruled out.  

The Veteran's condition was stable in January 2010, leading the oncologist to wonder if the liver mass was really a hepatocellular calcification.  The oncologist nevertheless noted that the pathology report showing adenocarcinoma must still be honored for purposes of treatment.  In February 2010, the Veteran was still clinically stable, but in July 2010, a CT scan showed a new pleural lesion in the right lower lobe; consequently, the record indicates that the Veteran's cancer "may very well be lung primary."  An August 2010 VA oncology clinic re-evaluation report shows a diagnosis of progressive adenocarcinoma of an unknown primary, status post-chemotherapy, considered terminal and incurable.  In an October 2011 statement, the Veteran's VA oncologist provided a diagnosis of metastatic adenocarcinoma to the liver and lumbar spine.

The evidence also shows treatment for abdominal pain in service.  Service treatment records dated July 1977 show complaints of stomach pain beginning more than a year prior, chiefly on the left side.  The Veteran reported pain when urinating, but no ulcers, vomiting, or diarrhea.  He was initially diagnosed with gastritis, but was subsequently diagnosed with left-side flank pain after physical examination of the abdomen and laboratory results, specifically urinalysis, were within normal limits.  No continuing abdominal problems were noted on his separation examination report, completed the same day as the last July 1977 treatment record for abdominal pain, but the report of medical history, completed by the Veteran at the time of separation, shows that he reported stomach, liver, or intestinal trouble, and did not know if he had gall bladder trouble or gallstones.  Therefore, the evidence shows that the Veteran was treated for abdominal pain in service, diagnosed as left-side flank pain.  However, despite the Veteran's notations on his medical history report, no chronic liver condition is shown as the Veteran's physical examination of the abdomen and lab results were normal.  Furthermore, the Veteran's service treatment records do not in any way indicate that his abdominal pains might be related to adenocarcinoma or show any other chronic condition that might be related to adenocarcinoma. 

At the October 2011 hearing, the Veteran also alleged that a doctor told him that his liver cancer might be due to exposure to something in service even though he did not serve during a period of war.  The Veteran's DD-214 shows that he was a Sheridan M551 turret mechanic and was discharged after five months and thirteen days of service under the trainee discharge program for marginal or non-productive performance.  A March 2007 VA mental health emotional and behavioral assessment shows that the Veteran reported serving at Fort Knox, Kentucky, for basic and advanced training, before being stationed in Germany.  

There is no evidence of any exposure to carcinogenic substances in service, the Veteran has not alleged exposure to any particular substance during service, and no applicable provision regarding presumptive exposure to herbicides, radiation, or exposure to any other substance applies to the Veteran's period of service as a Sheridan M551 turret mechanic during peacetime at Fort Knox, Kentucky, and in Germany from March 1977 to August 1977.  See, e.g. 38 C.F.R. §§ 3.307, 3.311.  Therefore, the evidence does not establish exposure to any carcinogenic substance during active military service such that service connection for adenocarcinoma cannot be established on that theory of entitlement.  As the preponderance of the evidence is against finding exposure to carcinogenic substances or any other substances related to the Veteran's adenocarcinoma in service, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.

At the October 2011 hearing, the Veteran testified that he started feeling like something might be wrong with his liver around 1982, five years after discharge; that he was first diagnosed with a liver condition sometime around 2000; and that he has been receiving treatment for liver cancer for the past three years.  Therefore, as the Veteran does not allege continuous symptoms since service, but, rather, a flare-up of an asymptomatic underlying condition around the time of 1982, the lay evidence does not establish the existence of continuous symptoms since service.  Furthermore, the Veteran's testimony regarding a flare-up of a suspected liver problem does not state the kind of observable symptomatology for which lay evidence is competent; the Veteran, as a layperson, is not competent to relate the flare-up of any symptoms to a condition of the liver.  See Barr, 21 Vet. App. at 307-08; Layno, 6 Vet. App. at 469.  

Review of the past medical history listed in the Veteran's oncology report shows a history of hepatitis C with use of alcohol and cirrhosis, history of elevated alpha-fetoprotein levels, polysubstance abuse including cocaine use, history of positive purified protein derivative test for tuberculosis in 1993 status post six months of treatment, depression, hypercholesterolemia, and history of acute prostatitis.  The Board notes that the Veteran has testified that his doctors have said that his liver problems are not entirely due to his drinking; however, it is unclear if he was referring to his adenocarcinoma of the liver, or was referring to other liver conditions listed above.  Assuming the former, this statement by his doctors, even if true, does not tend to show that his adenocarcinoma is related to service; rather, it tends to show that it may be related to any number of other risk factors.  Furthermore, the medical evidence indicates that the Veteran's adenocarcinoma has its onset sometime after December 2008, as a May 2009 VA oncology consultation report notes that ultrasound showed a normal liver in December 2008.  Therefore, the medical evidence of record does not establish an etiological relationship between the Veteran's adenocarcinoma of the liver and his five months of active military service. 

Lastly, given the repeated references to the Veteran's history of alcohol and drug abuse in the record, the Board notes that compensation may not be paid where disability was the result of the veteran's own willful misconduct or abuse of alcohol or drugs, and the Veteran has not claimed, nor does the evidence indicate, that drug or alcohol abuse resulted secondarily from any disability which should be service-connected.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c); Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).

In summary, the medical and lay evidence of record does not relate the Veteran's adenocarcinoma of the liver to abdominal pains in service, exposure to any substance in service, or to any other incident or disease in service.  The Veteran's testimony as to his doctors statements regarding possible in-service exposure to any substance and likelihood of something other than past alcohol abuse as a cause of his current liver cancer, even if presumed competent and credible, merely state the existence of a generic relationship between liver cancer and exposure to some substances and raise the possibility of some non-alcohol related etiology of his cancer.  This testimony does not establish a relationship between the Veteran's adenocarcinoma of the liver, as the evidence does not show exposure to any carcinogenic substance in service or the existence of an alternative cause of the Veteran's cancer related to his military service. There is no evidence of adenocarcinoma or any other chronic liver condition in service, or of continuous symptomatology relating to the Veteran's liver since service.  The provisions of 
38 C.F.R. § 3.309(a) do not apply.

The only evidence of record relating the Veteran's adenocarcinoma of the liver to military service is the Veteran's lay statements and testimony.  The Veteran, as a layperson, is not competent to relate his liver cancer to his military service as specialized medical expertise is required to determine the etiology of adenocarcinoma.  Indeed, the review of the Veteran's medical records shows that his oncologists have been unable to conclusively determine the primary cancer site, and, consequently, the etiology of his liver cancer.  However, several possible primary cancer sites have been suggested and the Veteran's relevant past medical history has been repeatedly reviewed without any mention of any risk factor related to his military service with regard to any suggested primary site of the currently diagnosed adenocarcinoma.

Therefore, there is no competent evidence of record showing a causal relationship between the Veteran's adenocarcinoma of the liver and any disease or injury incurred or aggravated during service, including any possible exposure to any carcinogenic substance or treatment for abdominal pain in service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  As the preponderance of the evidence shows that the Veteran's adenocarcinoma of the liver is not related to service, that doctrine is not applicable.   Id.  Therefore, the Veteran's claim must be denied.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral thigh disorder, claimed as contusions, is reopened. 

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened. 

Service connection for a bilateral thigh disorder, claimed as contusions, is denied. 

Service connection for adenocarcinoma of the liver is denied. 





REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he currently suffers from a right knee disorder, lower back disorder, and left and/or right shoulder disorder due to an injury that he suffered in a fall on a stairwell in service while trying to break up a fight.  The record indicates that the Veteran may suffer from a current right knee disorder, lower back disorder and bilateral shoulder disorder, and service treatment records dated August 1977 show that the Veteran complained of a muscle ache or strained muscles after trying to break up a fight.  

As the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a review of the entire claims folder, as to his claims for service connection for a right knee disorder, lower back disorder, bilateral shoulder disorder, the Veteran should be provided with these examinations on remand in order to obtain the requested etiological opinions.  
38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran from the VA Medical Center in Houston, Texas, dated since April 2008, and from the VA Medical Center in Temple, Texas, dated since February 2010.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Houston, Texas, dated since April 2008, and from the VA Medical Center in Temple, Texas, dated since February 2010.

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his right knee, lower back, and bilateral shoulder disorders.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished.  

The examiner is requested to provide a diagnosis of any right knee, lower back, and bilateral shoulder disorder found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee, lower back, and bilateral shoulder disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

4.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

By this remand the Board intimates no opinion as to any final outcome warranted.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


